Exhibit 10.2

 

SECURED PROMISSORY NOTE

 



Principal Amount: $660,000 Issuance Date: September 11, 2019

 

FOR VALUE RECEIVED, Jerrick Media Holdings, Inc., a Nevada corporation
(“Maker”), hereby promises to pay to the order of Home Revolution, LLC, a
Delaware limited liability company (the “Holder”), in the manner hereinafter
provided, the principal amount of SIX HUNDRED SIXTY THOUSAND DOLLARS
($660,000.00) (the “Principal Amount”) together with interest on the outstanding
Principal Amount from the date of issuance of this Note (the “Issuance Date”) of
the principal of this Note on the date that is the earlier of: (i) March 11,
2020, and (ii) the listing of Maker’s common stock, par value $0.001 per share,
on a national securities exchange (NASDAQ Stock Market LLC, the New York Stock
Exchange, or the NYSE American (or any successors to any of the foregoing)) (the
“Maturity Date”). Interest under this Secured Promissory Note (as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, this “Note”) shall accrue on the aggregate and then
outstanding Principal Amount at the rate of nine and one half percent (9.5%) per
annum, payable monthly, on the fifteenth (15th) day of each month, beginning on
the first such date after the Issuance Date, on each prepayment date (as to that
Principal Amount then being prepaid), upon the occurrence of an Event of Default
(as defined below), and on the Maturity Date (each such date, an “Interest
Payment Date”) (if any Interest Payment Date is not a Business Day (as defined
below), then the applicable payment shall be due on the next succeeding Business
Day). Interest shall be calculated on the basis of a year of 365 or 366 days, as
applicable, and charged for the actual number of days elapsed. Notwithstanding
the foregoing, Maker may elect to extend the Maturity Date in thirty (30) day
increments in exchange for a five percent (5%) increase in the then applicable
interest rate for every month the Note is outstanding after the Maturity Date;
provided, however, that in no event shall the Maturity Date be extended more
than twelve (12) months from the Issuance Date.

 

1. Manner of Payment. All payments of principal and interest on this Note shall
be made by wire transfer of immediately available funds to an account designated
by the Holder in writing. If any payment of the Principal Amount or interest on
this Note is due on a day that is not a Business Day, such payment shall be due
on the next succeeding Business Day, and such extension of time shall be taken
into account in calculating the amount of interest payable under this Note.
“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of New Jersey.

 

2. Prepayment. Maker may, without premium or penalty, at any time and from time
to time, prepay all or any portion of the outstanding Principal Amount due under
this Note, provided that each such prepayment is accompanied by accrued but
unpaid interest on the Principal Amount prepaid calculated to the date of such
prepayment.

 

3. Events Of Default. The occurrence of any one or more of the following events
shall constitute an event of default hereunder (“Event of Default”):

 

(a) If Maker shall fail to pay when due any payment of the Principal Amount or
interest on this Note, provided that Maker has not cured such payment within
fifteen (15) calendar days of written notice of non-payment from the Holder.

 





 

 

(b) If, pursuant to or within the meaning of the United States Bankruptcy Code
or any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Maker shall (i) commence a voluntary case or proceeding;
(ii) consent to the entry of an order for relief against it in an involuntary
case; (iii) consent to the appointment of a trustee, receiver, assignee,
liquidator or similar official; (iv) make an assignment for the benefit of its
creditors; or (v) admit in writing its inability to pay its debts as they become
due.

 

(c) If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case;
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of its properties; or (iii) orders the liquidation of
Maker.

 

(d) If Maker enters into any of the following: (i) any merger with or into,
acquisition of the equity interests of, consolidation with, or other similar
transaction; (ii) the sale, transfer, lease, license or other disposition of all
or substantially all of its assets; or (iii) any transaction or series of
related transactions pursuant to which any third party person or “group” (as
such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act) of a majority of the
total voting power of Maker’s then outstanding securities.

 

(e) If Maker shall incur any indebtedness senior to this Note, other than in the
ordinary course of business, without the consent of the Holder.

 

4. Remedies Upon Event of Default. Upon the occurrence of an Event of Default
hereunder, the Holder at its option, may: (i) declare the entire unpaid
Principal Amount then outstanding and all unpaid accrued interest owing on this
Note, due and payable immediately upon written notice to Maker; (ii) sue on this
Note; (iii) pursue any and all other remedies available to the Holder at law or
equity; or (iv) pursue any combination of the above. Maker shall pay all
reasonable costs and expenses incurred by or on behalf of the Holder in
connection with the Holder’s exercise of any or all of its rights and remedies
under this Note, including, without limitation, reasonable attorneys’ fees.

 

5. Security. The obligations of Maker under this Note are secured by all assets
of Seller’s Choice, LLC, a New Jersey limited liability company (“Seller’s
Choice”), pursuant to that certain Security Agreement, dated as of even date
herewith between Maker, Seller’s Choice and the Secured Party (as defined
therein).

 

6. Miscellaneous.

 

6.1 Mutilated, Lost, Stolen or Destroyed Note. In case this Note shall be
mutilated, lost, stolen or destroyed, Maker shall issue and deliver, in exchange
and substitution for and upon cancellation of the mutilated Note, a new Note of
like tenor, but only upon receipt of evidence reasonably satisfactory to Maker
of such loss, theft, or destruction of such Note and reasonable indemnity or
bond, if requested, also reasonably satisfactory to Maker.

 

6.2 Maximum Interest. Maker and the Holder intend to conform strictly to the
applicable usury laws. In no event shall the Holder be entitled to interest
exceeding the maximum rate permitted by law. If the Holder ever receives an
amount designated as interest which would exceed the highest lawful rate, the
amount which would be excessive interest shall be considered to be a reduction
of principal and not a payment of interest.

 



-2-

 

 

6.3 Notices. All notices and other communications required or permitted by this
Note shall be in writing and shall be (a) delivered to the appropriate address
by hand, by nationally recognized overnight service or by courier service (costs
prepaid); (b) sent by facsimile or e-mail, or (c) sent by registered or
certified mail, return receipt requested, in each case to the following
addresses or email addresses (or to such other address as Maker or the Holder
may designate by notice to the other):

 

If to the Holder:

 

Home Revolution, LLC

[__]

 

If to Maker:

 

Jerrick Media Holdings, Inc.
2050 Center Avenue, Suite 640

Fort Lee, NJ 07024

Attn: [__]

 

All notices and other communications shall be deemed have been duly given (as
applicable): if delivered by hand, when delivered by hand; if delivered by
overnight service, when delivered by nationally recognized overnight service; if
delivered by courier, when delivered by courier; if sent via registered or
certified mail, five (5) Business Days after being deposited in the mail,
postage prepaid; or if delivered by email, when transmitted if transmitted
without indication of delivery failure prior to 5:00 p.m. local time for the
recipient (and if transmitted without indication of delivery failure after 5:00
p.m. local time for the recipient, then delivery will be deemed duly given at
9:00 a.m. local time for the recipient on the subsequent Business Day).

 

6.4 Entire Agreement. This Note supersedes all prior agreements, whether written
or oral, between Maker and the Holder with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between Maker and the Holder with respect to its subject matter. All parties
hereto have had the opportunity to review this Note with their counsel. This
Note is the result of good faith, arms-length negotiations.

 

6.5 Modifications; Waiver. No provision of this Note may be amended,
supplemented, waived or otherwise modified except by a written agreement
mutually executed by Maker and the Holder. Neither any failure nor any delay by
Maker or the Holder in exercising any right, power or privilege under this Note
or any of the documents referred to in this Note will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege.

 



-3-

 

 

6.6 Assignments, Successors and No Third Party Rights. Neither Maker nor the
Holder may assign any of its rights or delegate any of its obligations under
this Note without the prior written consent of the other. Any purported
assignment without written consent of the other party shall be void and of no
effect. This Note will apply to, be binding in all respects upon and inure to
the sole benefit of the successors and permitted assigns of Maker and the
Holder. Nothing expressed or referred to in this Note will be construed to give
any person other than Maker and the Holder any legal or equitable right, remedy
or claim under or with respect to any provision of this Note.

 

6.7 Severability. If any provision of this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

6.8 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New Jersey
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive venue and jurisdiction of the state
or federal courts located in the State of New Jersey for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby, and agrees that such venue
and jurisdiction are appropriate and convenient for the parties. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

6.9 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Note, time is of the essence.

 

[SIGNATURE PAGE FOLLOWS]

 



-4-

 

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first stated above.

 

MAKER:

 

JERRICK MEDIA HOLDINGS, INC.

      By:   Name:  Jeremy Frommer   Title: Chief Financial Officer

 

 

 



 

 

